Citation Nr: 0302792	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  00-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
residuals of left vocal cord carcinoma.  

2.	Entitlement to service connection for an esophageal 
disability, claimed as secondary to residuals of left 
vocal cord carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1969 to 
July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which increased the evaluation for service-
connected residuals of left vocal cord carcinoma to 10 
percent and denied the claim of entitlement to service 
connection for an esophageal disability as secondary to vocal 
cord carcinoma.  The veteran subsequently perfected this 
appeal.

Pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002), the Board undertook additional development regarding 
the above-referenced issues.  In August 2002, the veteran was 
notified of the evidence obtained and given an opportunity to 
respond.  See 38 C.F.R. § 20.903 (2002).  The veteran 
subsequently responded indicating that he had no further 
evidence or argument to present.  


FINDINGS OF FACT

1.	VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.	The residuals of left vocal cord carcinoma are manifested 
by hoarseness, difficulty swallowing, and objective 
findings of some telangiectasia and irritation with 
scattered telangiectasia throughout the larynx.  There is 
no evidence of thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on 
biopsy.

3.	The veteran has not submitted evidence tending to 
establish that his service-connected residuals of left 
vocal cord carcinoma require frequent hospitalization or 
cause marked interference with employment.

4.	The veteran currently has a hiatal hernia with reflux 
esophagitis (asymptomatic) and Zenker's diverticulum.  The 
preponderance of the evidence is against a finding that 
the veteran's current esophageal disability is related to 
his service-connected residuals of left vocal cord 
carcinoma.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent for 
residuals of left vocal cord carcinoma are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Codes 6515, 6516, 6518, 6519, 6520 and 6521 
(2002).

2.	The veteran's esophageal disability, characterized as 
hiatal hernia with reflux esophagitis and Zenker's 
diverticulum, is not proximately due to or the result of 
his service-connected residuals of left vocal cord 
carcinoma.  38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The March 2000 
rating decision, the April 2000 statement of the case (SOC), 
the January 2001 SOC, and the September 2001 supplemental 
statement of the case (SSOC) collectively informed the 
veteran of the evidence necessary to warrant an increased 
evaluation for residuals of left vocal cord carcinoma and for 
secondary service connection for an esophageal disability.  A 
letter dated in March 2001 informed the veteran of the 
enactment of the VCAA and of VA's duty to notify and to 
assist.  The veteran was also advised that upon receipt of 
the required information and/or authorization, VA would make 
reasonable efforts to obtain identified records.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
veteran has submitted various private treatment records.  At 
the August 2000 RO hearing, the veteran indicated that his 
treating physician was Dr. Lopez Madrazo.  The veteran 
requested additional time to submit his medical records and 
this was granted.  In December 2000, the RO followed up with 
the veteran's representative but these records were not 
submitted.  In June 2002, the Board requested that the 
veteran provide an authorization for Dr. Lopez Madrazo and 
any other provider from whom he received treatment.  The 
veteran did not submit the requested authorization for Dr. 
Madrazo.  He submitted an authorization for Dr. Martin Ortiz 
Camacho but indicated "already have" in the comments 
section.  He also submitted an authorization for Hospital 
Auxilio Mutuo for a tissue examination dated May 24, 1996 and 
attached a copy of the identified document.  In keeping with 
the duty to assist, the veteran was provided VA examinations 
in November 1999, July 2002, and August 2002.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Increased evaluation for residuals of left vocal cord 
carcinoma

The veteran was originally granted service connection for 
squamous cell carcinoma, well differentiated, invasive, left 
vocal cord in April 1997 and assigned a noncompensable 
evaluation effective March 20, 1997.  In March 2000, the 
evaluation was increased to 10 percent effective June 29, 
1999.  A June 2000 rating decision found clear and 
unmistakable error regarding the effective date and the 
disability was re-evaluated as follows: 100 percent from 
September 30, 1996; noncompensable from March 1, 1997; and 10 
percent from June 29, 1999.  The veteran contends that the 
current 10 percent evaluation does not adequately reflect the 
severity of his disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
1991).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2002); Schafrath v. 
Derwinski, 
1 Vet. App. 589 (1991).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2002), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Carcinoma of the vocal cords is not listed in the rating 
schedule; as such, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies are to be 
avoided.  See 38 C.F.R. § 4.20 (2002).  The RO ascertained 
the severity of the veteran's disability pursuant to 
Diagnostic Code 6516 and the Board finds this to be 
appropriate.  Under this provision, chronic laryngitis is 
evaluated as follows: hoarseness, with inflammation of the 
cords or mucous membrane (10 percent); and hoarseness, with 
thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy (30 
percent).  38 C.F.R. § 4.97, Diagnostic Code 6516 (2002).

A May 1996 left vocal cord biopsy revealed squamous cell 
carcinoma, well differentiated, invasive.  The veteran 
subsequently underwent radiation therapy from approximately 
July to August 1996.  

On VA examination in November 1999, the veteran reported that 
he had seen several physicians in the last year and that no 
evidence of cancer recurrence had been found.  The veteran 
complained of continuous hoarseness and painful swallowing at 
times as well as fullness in the ears in the morning.  The 
examiner noted the veteran had a dysphonia and gasping voice.  
On physical examination, the pharynx was normal.  Indirect 
laryngoscopy revealed both cords moved well and there was no 
recurrence of lesion of the left vocal cord and no masses on 
the neck.  Diagnosis was status-post left vocal cord 
carcinoma, post radiation.  

In August 2000, the veteran presented testimony at a personal 
hearing at the RO.  The veteran testified that his voice has 
changed since the radiotherapy.  He talks hoarsely and 
sometimes his voice becomes "husky" to the point he cannot 
talk and he has to drink water.  This condition gives him 
pain and his ears hurt.  The pain in his vocal cords is not 
persistent and occurs only when the cords begin to harden and 
he starts to talk hoarsely.  Currently, his cancer is in 
remission.

In March 2001, the veteran was seen in the primary care 
clinic for complaints of episodic voice loss.  On physical 
examination, there was no erythema or edema in the throat and 
tympanic membranes were intact.  Examination of the neck 
revealed no jugular venous distention, no nodule, no carotid 
bruits, and no abnormal nodes.  Assessment was status post 
laryngeal carcinoma, with hoarseness episode.  The veteran 
was evaluated by an ear, nose and throat (ENT) specialist in 
April 2001.  The ENT referred hoarseness secondary to 
radiotherapy treatment.  Vocal cord motion was noted to be 
normal.  

In June 2001, the veteran underwent a computed tomography 
(CT) scan of the neck soft tissue with contrast.  Impression 
was no definite laryngeal masses; bilateral neck 
adenopathies; prominent and irregular tonsils; and prominent 
nasopharyngeal soft tissue.  No abnormalities were identified 
at the level of the larynx.  Subsequently, the veteran was 
seen in the primary care clinic.  On physical examination, 
there were no lesions or tremors in the tongue and no 
exudates noted at the pharyngeal area.  On examination of the 
neck there was a right side 1.5-cm palpable nodule at the 
submandibular area.  Assessment included status post 
laryngeal carcinoma with evidence at neck CT of nodules and 
irregularity of tonsils.  

The veteran underwent another VA examination in July 2002.  
Review of medical records revealed that the veteran has 
noticed increased difficulty to talk due to hoarseness and at 
times is unable to talk at all or barely.  He also complains 
of difficulty swallowing secondary to dryness of saliva.  He 
denies any dysphagia or odynophagia.

Subjectively, the veteran did not complain of interference 
with breathing through the nose, purulent nasal discharge, or 
dyspnea at rest or on exertion.  He reports that 50 percent 
of the time he has an acceptable voice and 50 percent of the 
time he does not.  There is no history of chronic sinusitis 
or allergy attacks.  The veteran snores at night and wakes up 
tired and has daytime somnolence.  The examiner noted there 
is no appearance of incapacitation except for what was above 
described regarding the voice status.

On physical examination, the oral and oropharyngeal cavity 
were within normal limits.  Nasal examination revealed a 
moderate to severe nasal deviation towards the left side 
causing 70 to 80 percent obstruction in the left nasal fossa.  
The middle turbinate on the right side was adequate with no 
evidence of mucopurulent discharge or nasal polyposis.  The 
nasopharyngeal cavity was essentially within normal limits 
except for some mild limitation of the walls and complete 
collapse of the airway upon reversing maneuver.  Direct 
flexible laryngoscopy through the vocal cords was normal and 
straight.  There was leukoplakia on the right middle third to 
vocal cord flap.  The left vocal cord demonstrated some 
telangiectasia and some irritation with scattered 
telangiectasia throughout the larynx.  There was 
interarytenoid edema and swelling consistent with 
gastroesophageal reflux disease (GERD).  No neck adenopathies 
were felt.  There was no evidence of sinusitis and no 
purulent discharge or crusting.  The veteran did not have 
laryngeal stenosis or facial disfigurement.  Diagnoses were 
as follows: 1) Carcinoma of the left vocal cords, status post 
radiation therapy in 1996; 2) Right vocal cord leukoplakia; 
3) Rule out sleep apnea as described above; and 4) 
Gastroesophageal reflux that is also causing some chronic 
laryngitis.  

Considering the medical evidence of the current severity of 
the residuals of left vocal cord carcinoma, the Board finds 
an evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 6516.  The veteran clearly exhibits 
hoarseness and has difficulty talking.  Recent examination of 
the left vocal cord revealed only some irritation with 
scattered telangiectasia throughout the larynx.  There is no 
medical evidence of thickening or nodules of cords, polyps, 
submucous infiltration, or current findings of pre-malignant 
changes on biopsy.  The 1.5-cm submandibular nodule noted in 
June 2001 was not located on the vocal cord or larynx and was 
not shown to be related to the veteran's service-connected 
carcinoma.  

In this regard, Diagnostic Codes 6515 (laryngitis, 
tuberculous, active or inactive), 6518 (total laryngectomy), 
6519 (complete organic aphonia), 6520 (stenosis of larynx), 
and 6521 (injuries to pharynx) all provide for an evaluation 
in excess of 10 percent.  The record does not contain medical 
evidence of tuberculosis, total laryngectomy, complete 
organic aphonia, stenosis of the larynx, or injury to the 
pharynx.  Therefore, an increased evaluation under these 
diagnostic codes is not warranted.

As the preponderance of the evidence is against the claim for 
an evaluation in excess of 10 percent for residuals of left 
vocal cord carcinoma, the reasonable doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2002).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized as a result of the 
residuals of vocal cord carcinoma and there is no indication 
that it has a marked interference with employment.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action.  VAOPGCPREC 6-96 (1996).

Secondary service connection for an esophageal disability

The veteran contends that he is entitled to service 
connection for an esophageal disability.  He specifically 
asserts that his current esophageal disability is related to 
his service-connected residuals of left vocal cord carcinoma.

In November 1999, the veteran underwent a barium swallow.  
Impression was Zenker's diverticulum.  Laryngeal penetration 
occurred in the pharyngeal stage of deglution.  No hiatal 
hernia or reflux was noted.  An esophagogastroduodenoscopy 
(EGD) report (dated in May 2000) from Dr. Martin Ortiz 
Camacho indicates that the veteran has 1) chronic gastritis; 
2) reflux esophagitis; and 3) hiatal hernia.  

At the August 2000 RO hearing, the veteran's representative 
indicated that Dr. Camacho's report states that there are a 
series of ulcers in the esophagus, all of them related to the 
"radiations" given him.  The veteran testified that he did 
not suffer from ulcers before the radiation therapy.  The 
veteran feels that the ulcers are a direct result of the 
radiotherapy that he had to treat his vocal cord carcinoma.  

The veteran underwent a VA examination in August 2002.  The 
claims folder was reviewed prior to the examination.  The 
veteran denied epigastric pain, heartburn or other symptoms 
related with esophageal conditions.  The veteran's general 
state of health was reported as good and there was no 
evidence of anemia.  Nutritional status was adequate and no 
weight changes were reported.  Diagnoses were 1) hiatal 
hernia with reflux esophagitis (asymptomatic); and 2) 
Zenker's diverticulum (by barium swallow).  The examiner 
indicated that the veteran's esophageal conditions were not 
likely related with his service-connected vocal cord 
carcinoma.  

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  When 
service connection is established for a secondary condition, 
it shall be considered a part of the original condition.  
38 C.F.R. § 3.310(a) (2002).

The evidence of record establishes that the veteran has a 
current esophageal disability, characterized as hiatal hernia 
with reflux esophagitis and Zenker's diverticulum.  In order 
to establish secondary service connection, the veteran's 
current esophageal disability must be proximately due to or 
the result of his service-connected residuals of left vocal 
cord carcinoma.  The Board notes that the veteran is also 
service-connected for diabetes mellitus; however, the veteran 
has not argued and the medical evidence does not suggest any 
possible relationship between the veteran's esophageal 
disability and his service-connected diabetes.

At the RO hearing, the veteran's representative suggests that 
Dr. Camacho's report relates the veteran's esophageal 
problems to the radiotherapy received for his left vocal cord 
carcinoma.  Dr. Camacho's May 2000 report was received as 
evidence at the time of the hearing.  The Board reviewed this 
report but did not find any such nexus opinion.  The Board 
acknowledges the veteran's belief that his esophageal 
problems are related to his vocal cord carcinoma and/or the 
radiotherapy used as treatment.  A review of the record does 
not establish that the veteran is competent to render an 
opinion regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons are not 
competent to offer medical opinions).

The VA examination in August 2002 was requested in part to 
obtain a medical nexus opinion.  The examiner reviewed the 
evidence of record and opined that the veteran's esophageal 
conditions were not likely related with his service-connected 
vocal cord carcinoma.  

As the preponderance of the evidence is against the claim for 
secondary service connection for an esophageal disability, 
the reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2002).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
residuals of left vocal cord carcinoma is denied.

Entitlement to service connection for an esophageal 
disability, claimed as secondary to the service-connected 
residuals of left vocal cord carcinoma, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

